GUITTARD, Chief Justice.
In this driver’s-license suspension proceeding, both parties moved for summary judgment. The trial court overruled the motion of the Department of Public Safety and granted that of the licensee, and the Department appeals. The suspension was sought under the habitual violator statute. Tex.Civ.Stat.Ann. art. 6687b, § 22(b)(4) (Vernon 1969), on the ground of four convictions for traffic violations within one year. The licensee admits three of the convictions but asserts that the first of the four is void because of lack of jurisdiction of the court in which the judgment of conviction was rendered. We hold that such lack of jurisdiction is not established.
The disputed conviction is based on a speeding violation that is alleged to have occurred on November 12, 1974. The Department attached to its motion for summary judgment an abstract of the judgment of conviction, styled “Notice of Final Conviction,” stating that the licensee was convicted of this offense on February 4,1975, by a justice of the peace of Mitchell County, Texas, on a plea of guilty. The licensee contends that his summary judgment proof affirmatively shows that the justice of the peace had no jurisdiction because an appeal from an earlier conviction for the same offense was then pending in the county court of Mitchell County. Attached to his motion for summary judgment are a complaint filed November 13, 1974, a transcript reciting a finding of guilty certified by the justice of the peace January 21, 1975, a timely appeal bond, and an order of dismissal by the county judge dated February 4, 1975, the same day as the conviction recited in the notice filed by the Department.
The licensee questions the competency of the “Notice of Final Conviction” to establish a conviction of the offense in question. The competency of the notice for this purpose presents no problem, since the supreme court has expressly held that such a notice is competent proof of a judgment of conviction. Texas Department of Public Safety v. Casselman, 417 S.W.2d 146, 149 (Tex.1967). The supreme court has also held that when a conviction is proved by such a notice, it cannot be impeached collaterally in a driver’s-license suspension proceeding by proof that the licensee was not present in court when the judgment was rendered. Texas Department of Public Safety v. Richardson, 384 S.W.2d 128, 130 (1964).
The licensee contends that so long as an appeal was pending in the county court, the justice of the peace had no jurisdiction to try him for the same offense, and that since the proof shows two inconsistent judgments in the same case on the same *304day — one of conviction in the justice court and one of dismissal in the county court— the decision of the county court must control. We do not regard the two judgments as inconsistent. They may be reconciled by the possibility that the case was settled under an arrangement between the defendant and the prosecutor that the case would be dismissed in the county court and that defendant would immediately plead guilty and pay his fine in the justice court, a possibility that gains credence from the recital in the notice of conviction that the defendant pleaded guilty. We see no reason why the case could not have been disposed of in this fashion. In this collateral proceeding, the Department does not have the burden to establish that another complaint was filed and that the defendant was duly summoned before the judgment of conviction was pronounced.
For the reasons stated we hold that the records presented by the licensee are insufficient to establish lack of jurisdiction of the justice of the peace. Therefore, the notice of conviction is sufficient to establish the conviction as a matter of law and requires a summary judgment for the Department, as in Texas Department of Public Safety v. Casselman, supra. Accordingly, we reverse the judgment and remand the case to the trial court with instructions to grant the Department’s motion for summary judgment and determine the period and terms of the suspension.
Reversed and remanded with instructions.